Citation Nr: 0425447	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  02-12 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the United States Department 
of Veterans' Affairs (VA).  In that decision, the RO denied 
service connection for PTSD.

The appeal was previously before the Board in May 2004, when 
it was remanded to afford the veteran a hearing before a 
veterans law judge at the RO.  The hearing was scheduled for 
a date in August 2004, but the veteran.  That month the 
veteran submitted a statement in which he reported that he no 
longer wanted a hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The elements needed for a successful claim for service 
connection for PTSD are: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2003).

The veteran has been diagnosed with PTSD.  Additional 
development is needed with respect to a link between PTSD and 
an adequately verified stressor.  In October 2001, a VA 
psychologist who examined the veteran related a PTSD 
diagnosis to in-service stressors reported by the veteran.  
It does not appear that the examiner had access to the 
veteran's claims folder, since only records from a VA medical 
center were reported as reviewed.

Other diagnoses of PTSD are reported in the record, but it 
does not appear that these were the product of a review of 
the claims folder.

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should schedule the 
veteran for a VA psychiatric examination.  
The veteran's claims file should be 
provided to the examiner for review.  The 
examiner should express an opinion as to 
whether the veteran meets the criteria 
for a diagnosis of PTSD.  If so, the 
examiner should specify the stressors 
that support the diagnosis.

2.  If the diagnosis of PTSD is supported 
by stressors for which there is no 
credible supporting evidence, the AMC or 
RO should request necessary information 
from the veteran in accordance with M21-
1, Part III, Para. 5.14(c) (Aug. 12, 
2003), and, if sufficient information is 
received, attempt to obtain credible 
supporting information from the U.S. 
Armed Services Center for Unit Records 
Research.

3.  Then the appeal should be re-
adjudicated and, if it remains denied, a 
supplemental statement of the case should 
be issued.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




